DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The independent claim(s) 1 and 12 recite(s) a system and method that includes a cloud based management platform that is capable of sending and receiving information, a set of applications that may manage the network entities on the platform, and micro service layers, which support the applications. The management of information as it relates to supply chain and demand of resources are part of everyday business practices, in which it may analyze sales (demand for products), as well as how they are shipped and tracked between business entities (business relations). Therefore, the system and method are deployed as management of commercial interactions, a subset of the enumerated grouping of a certain method of organizing human activity. 
The additional elements are processors, non-transitory computer-readable storage medium and a computing system.
This judicial exception is not integrated into a practical application because application of a judicial exception on a computer element fails to provide any integration. The presence of computer elements does not automatically overcome the judicial exception of the claim. To provide integration, the judicial exception must showcase some way in which the exception provides an improvement to the functioning of the computer, using a particular machine, or provide more than a link between the exception and technology. The claim is worded that the computer element “implements” the judicial exception, and therefore, merely show application on computer elements. Additionally, processors and storage mediums  to not provide a particular machine, or showcases how a they are improved with the application of the judicial exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because application on computer elements, which include storage medium and processors, do not showcase an invention that is more than the judicial exception.
Dependent claims 2-5 and 13-15 add additional information about the set of adaptive intelligence facilities, which is additional information about what data is being sent to management systems, and does not add tangible structural limitations.  The 101 rejection is maintained. 
Dependent claims 6-11 and 16-20 add additional information about various other sets of data and platforms, and does not add tangible structural limitations.  The 101 rejection is maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2016/0042321 A1 Held.

Regarding claim 1, Held teaches an information technology system, comprising: 
one or more processors (Held Para. [0104-0106] any of the operations may be stored on a storage medium, and implemented by a processor); 
and a non-transitory computer-readable storage medium having a plurality of instructions stored thereon, which, when executed by the one or more processors (Held Para. [0104-0106] any of the operations may be stored on a storage medium, and implemented by a processor), cause the one or more processors to implement:
a cloud-based management platform with a micro-services architecture (Held Para. [0034] cloud based service for logistics business management), 
the platform having 
a set of interfaces that are configured to access and configure features of the platform (Held Para.[0034-0035] multiple member devices (14) are connected through a cloud based service, and may interact with the delivery data and further communicate with the service), 
a set of network connectivity facilities that are configured to direct a set of value chain network entities to connect to the features of the platform (Held Para. [0044] different facilities may communicate over the cloud based service, including shopping, destination, and member feedback), 
a set of adaptive intelligence facilities that are configured to automate a set of capabilities of the platform related to at least one of the value chain network entities and the features of the platform (Held Para. [0047] a predictive analysis model uses information from members and delivery data), 
a set of data storage facilities that are configured to store data collected and handled by the platform (Held Para. [0103-0105] all of the information and instructions are stored on a storage medium), 
and a set of monitoring facilities that are configured to monitor the value chain network entities (Held Para. [0059] agent-manager may monitor the functionality of agents; Para. [0076] sensors monitor the environment of the facilities; Para. [0079] monitors through the travel process), 
wherein the interfaces, the network connectivity facilities, the adaptive intelligence facilities, the data storage facilities, and the monitoring facilities are coordinated for monitoring and management of the value chain network entities (Held Para. [0089] Fig. 13, further indicates that all aspects of are sent and controlled over the cloud based service; Fig. 6 further shows additional information sent through the cloud based service); 
a set of applications that are configured to direct an enterprise to manage the value chain network entities of the platform from a point of origin to a point of customer use (Held Para. [0079] Fig. 10, the entire process may monitor the cargo from point of origin to the store location); 
and a set of microservices layers including an application layer supporting at least one supply chain application and at least one demand management application, wherein the microservices layers include a data collection layer that collects information from a set of Internet of Things resources that collect information with respect to supply chain entities and demand management entities related to the value chain network entities of the platform (Held Para. [0030] members of the supply chain, including manufacturers of goods, may provide up-to –date information, supplied to the cloud management; Para. [0074] the system may also include a way to predict product demand, and communicate back to the supply chain).

Regarding claim 2, Held discloses the system of claim 1, wherein the set of adaptive intelligence facilities includes a robotic process automation system (Held Para. [0047] the predictive analysis module may include custom statistical analysis based on delivery, and suggests a course of action, and increases the on-time delivery).

Regarding claim 3, Held discloses the system of claim 1, wherein the set of adaptive intelligence includes a self-configuring data collection system deployed in a supply chain infrastructure facility operated by the enterprise (Held Para. [0059] the multi-agent system, with sensors embedded into devices operated by the enterprise that obtain data and send it throughout the cloud system).

Regarding claim 4, Held discloses the system of claim 1, wherein the set of adaptive intelligence facilities includes a digital twin system representing attributes of value chain network entity controlled by the enterprise (Held Para. [0059] the multi-agent system, with sensors embedded into devices operated by the enterprise that obtain data and send it throughout the cloud system; sensor information that is sent to the system may be viewed by any agent on their interface, exactly as it is sent to the system).

Regarding claim 6, Held discloses the system of claim 1, wherein the set of data storage facilities uses a graph database representing a set of hierarchical relationships of value chain network entities (Held Para. [0054] the algorithm may be displayed graphical, and the improved path is displayed).

Regarding claim 7, Held discloses the system of claim 1, wherein the set of monitoring includes an Internet of Things monitoring system (Held Para. [0031-0032] the network, 16, is connected to the internet, and all interfaces connect through the network; Fig. 1).

Regarding claim 8, Held discloses the system of claim 1, wherein the set of monitoring facilities includes a sensor system deployed in an infrastructure facility operated by an enterprise (Held Para. [0059] the multi-agent system, with sensors embedded into devices operated by the enterprise that obtain data and send it throughout the cloud system).

Regarding claim 9, Held discloses the system of claim 1, wherein the set of applications includes a set of applications of at least two types from among a set of supply chain management applications, demand management applications, intelligent product applications and enterprise resource management applications (Held Para. [0030] members of the supply chain, including manufacturers of goods, may provide up-to –date information, supplied to the cloud management; Fig. 6, shipping data, predictive demand, and agents throughout the system connect).

Regarding claim 10, Held discloses the system of claim 1, wherein the set of applications includes an asset management application (Held Para. [0027-0028] objects associated with the cargo include sensors that may track throughout).

Regarding claim 11, Held discloses the system of claim 1, wherein the platform manages a set of demand factors, a set of supply factors and a set of supply chain infrastructure facilities (Held Para. [0074-0076] the data may be analyzed and be used to predict demand, the data collected may be supply chain, as well as data about the specific store locations).

Regarding claim 12, Held discloses a computer implemented method of monitoring and management of value chain network entities, comprising: 
implementing, by a computing system having one or more processors (Held Para. [0104-0106] any of the operations may be stored on a storage medium, and implemented by a processor), 
a cloud- based management platform with a micro-services architecture (Held Para. [0034] cloud based service for logistics business management), the platform having 
a set of interfaces that are configured to access and configure features of the platform (Held Para.[0034-0035] multiple member devices (14) are connected through a cloud based service, and may interact with the delivery data and further communicate with the service), 
a set of network connectivity facilities that are configured to direct a set of value chain network entities to connect to the features of the platform (Held Para. [0044] different facilities may communicate over the cloud based service, including shopping, destination, and member feedback), 
a set of adaptive intelligence facilities that are configured to automate a set of capabilities of the platform related to at least one of the value chain network entities and the features of the platform (Held Para. [0047] a predictive analysis model uses information from members and delivery data), 
a set of data storage facilities that are configured to store data collected and handled by the platform (Held Para. [0103-0105] all of the information and instructions are stored on a storage medium), 
and a set of monitoring facilities that are configured to monitor the value chain network entities (Held Para. [0059] agent-manager may monitor the functionality of agents; Para. [0076] sensors monitor the environment of the facilities; Para. [0079] monitors through the travel process), 
wherein the interfaces, the network connectivity facilities, the adaptive intelligence facilities, the data storage facilities, and the monitoring facilities are coordinated for monitoring and management of the value chain network entities (Held Para. [0089] Fig. 13, further indicates that all aspects of are sent and controlled over the cloud based service; Fig. 6 further shows additional information sent through the cloud based service); 
implementing, by a computing device, 
a set of applications that are configured to direct an enterprise to manage the value chain network entities of the platform from a point of origin to a point of customer use (Held Para. [0079] Fig. 10, the entire process may monitor the cargo from point of origin to the store location); 
and implementing, by a computing device, 
a set of microservices layers including an application layer supporting at least one supply chain application and at least one demand management application, wherein the microservices layers include a data collection layer that collects information from a set of Internet of Things resources that collect information with respect to supply chain entities and demand management entities related to the value chain network entities of the platform (Held Para. [0030] members of the supply chain, including manufacturers of goods, may provide up-to –date information, supplied to the cloud management; Para. [0074] the system may also include a way to predict product demand, and communicate back to the supply chain).

Regarding claim 13, Held discloses the computer implemented method of claim 12, wherein the set of adaptive intelligence facilities includes a robotic process automation system (Held Para. [0047] the predictive analysis module may include custom statistical analysis based on delivery, and suggests a course of action, and increases the on-time delivery).

Regarding claim 14, Held discloses the computer implemented method of claim 12, wherein the set of adaptive intelligence includes a self-configuring data collection system deployed in a supply chain infrastructure facility operated by the enterprise (Held Para. [0059] the multi-agent system, with sensors embedded into devices operated by the enterprise that obtain data and send it throughout the cloud system).

Regarding claim 15, Held discloses the computer implemented method of claim 12, wherein the set of adaptive intelligence facilities includes a digital twin system representing attributes of value chain network entity controlled by the enterprise (Held Para. [0059] the multi-agent system, with sensors embedded into devices operated by the enterprise that obtain data and send it throughout the cloud system; sensor information that is sent to the system may be viewed by any agent on their interface, exactly as it is sent to the system).

Regarding claim 17, Held discloses the computer implemented method of claim 12, wherein the set of data storage facilities uses a graph database representing a set of hierarchical relationships of value chain network entities (Held Para. [0054] the algorithm may be displayed graphical, and the improved path is displayed).

Regarding claim 18, Held discloses the computer implemented method of claim 12, wherein the set of monitoring includes an Internet of Things monitoring system (Held Para. [0031-0032] the network, 16, is connected to the internet, and all interfaces connect through the network; Fig. 1).

Regarding claim 19, Held discloses the computer implemented method of claim 12, wherein the set of monitoring facilities includes a sensor system deployed in an infrastructure facility operated by an enterprise (Held Para. [0059] the multi-agent system, with sensors embedded into devices operated by the enterprise that obtain data and send it throughout the cloud system).

Regarding claim 20, Held discloses the computer implemented method of claim 12, wherein the platform manages a set of demand factors, a set of supply factors and a set of supply chain infrastructure facilities (Held Para. [0074-0076] the data may be analyzed and be used to predict demand, the data collected may be supply chain, as well as data about the specific store locations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0042321 A1 Held in view of US 2020/0050494 A1 Bartfai-Walcott et al..

Regarding claim 5, Held teaches the system of claim 1. Held fails to explicitly disclose wherein the set of adaptive intelligence facilities includes a smart contract system that is configured to automate a set of interactions among a set of value chain network entities. Bartfai is in the field of micro service management (Bartfai Para. [0050-0052] the management structure may use service interfaces that may be specifically programmed for the service) and teaches wherein the set of adaptive intelligence facilities includes a smart contract system that is configured to automate a set of interactions among a set of value chain network entities (Bartfai Para. [0108] the management service may request a contract from those who participate, and the contract may be used to fulfill the service). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Held with smart contract of Bartfai. The motivation for doing so would be to give the management the ability to ensure quality and timeliness of necessary services to maintain cohesive supply chain (Bartfai Para. [0151] smart contracts ensure quality).

Regarding claim 16, Held discloses the computer implemented method of claim 12. Held fails to explicitly disclose wherein the set of adaptive intelligence facilities includes a smart contract system that is configured to automate a set of interactions among a set of value chain network entities. Bartfai teaches wherein the set of adaptive intelligence facilities includes a smart contract system that is configured to automate a set of interactions among a set of value chain network entities (Bartfai Para. [0108] the management service may request a contract from those who participate, and the contract may be used to fulfill the service). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Held with smart contract of Bartfai. The motivation for doing so would be to give the management the ability to ensure quality and timeliness of necessary services to maintain cohesive supply chain (Bartfai Para. [0151] smart contracts ensure quality).


Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 
Regarding 101, Applicant has amended independent claim 1 to include a processor and memory, which directs the claims to a machine, which falls within a statutory category. However, there is a multi-prong analysis to consider when the determining if the claim is a judicial exception and provides significantly more than that exception to the claims. Under the analysis, Examiner has determined that the additional elements provide enough to become a statutory category, but fails to provide more than the abstract idea of supply chain management. Application of an abstract idea on computers does nots provide significantly more than the judicial exception. Please see the full analysis under 101 heading. 
Regarding 102, Applicant specifically points to the claim limitation of collecting information from a set of Internet of Things resources that collect information with respect to supply chain entities and demand management entities. Internet of things is a term used to describe different devices being connected over a network, and therefore in the terms of the claim limitation presented, examiner interprets the claim to mean; collecting information from supply chain entities and demand management entities over a connected network. Therefore, the exact language “Internet of Things” or “IoT” need not be present in order for references to teach the concept of supply and demand entities being connected over a network. Held, as previously cited, is able to teach a cloud based network, which connects supply chain members, as well as a system that predicts demands. Therefore, the act of collecting information about both supply and demand, and connecting them over a network is disclosed and teaches the claim limitation. 
Since claim 1 is not in condition for allowance, the dependent claims remain rejected.
New claims 12-20 are a method that closely resembles the system of claims 1-11, and therefore, follow the same rejections and reasoning.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0189731 A1 Nossam teaches using an IoT sensor to monitor supply chain systems (Abstract). US 10,846,651 B2 Williams et al. teaches supply chain planning (Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./           Examiner, Art Unit 3687                  

/NATHAN C UBER/           Supervisory Patent Examiner, Art Unit 3687